PER CURIAM.
This is an appeal from a final order awarding attorney’s fees to Claimant’s counsel. We affirm all issues raised on direct appeal without further comment. As to the issue raised on cross-appeal, it does not appear that the JCC took into consideration the time counsel expended before filing the petition for benefits in February 2003. We therefore remand for further proceedings consistent with this court’s opinion in Morris v. Dollar Tree Store, 869 So.2d 704 (Fla. 1st DCA 2004).
AFFIRMED, in part, REVERSED, in part, and REMANDED.
BOOTH, BARFIELD and ALLEN, JJ., concur.